DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: “the laser” should be replaced with “the lasers of the laser array” to refer to all lasers in the laser array instead of a single laser in the laser array.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Lyon et al. (US PG Pub 2020/0251882 A1).
Regarding claim 1, Lyon discloses a laser assembly (FIG. 6) comprising: 
a substrate (22, FIG. 6, [0035]); 
a lens array (76/94, FIG. 6, [0050]) positioned on a first side of the substrate (76/94 are positioned on a top surface of 22, FIG. 6); and 
a laser array (24, FIG. 6, where 24 are VCSELs, [0035]) positioned on a second side of the substrate opposite the first side (24 are positioned on a bottom surface of 22, FIG. 6), wherein lasers of the laser array are oriented to generate optical signals through the substrate to corresponding lenses of the lens array (light emitted by the VCSELs 24 are transmitted through 22 to the corresponding microlenses 76/94, FIG. 6), the lens array comprising at least one concave lens (94 comprises microlenses with a concave shape, FIG. 6) and at least one convex lens (76 comprises microlenses with a convex shape, FIG. 6).
Regarding claim 2, Lyon discloses the concave lens and the convex lens refract the optical signals to a same target (“Integrated VCSEL arrays can be used to generate either flood illumination, in which a target area is uniformly illuminated, or structured illumination, in which a pattern, such as an array of spots, is projected onto a target area,” [0003]).
Regarding claim 3, Lyon discloses the lens array is a field mapping optic (76/94, FIG. 6, where the lens array 76/94 is considered a field mapping optic since the claim does not recite any structural differences, [0050]) that refracts the optical signals from the lasers of the laser array to a desired irradiance at a target (the lens array 76/94 refracts light emitted by the VCSELs 24 to a target area, [0003] and [0032]), and each of the lenses of the lens array refract optical signals of a corresponding one of the lasers of the laser array (each microlens pair 76/94 corresponds to each of the VCSELs 24, FIG. 6).
Regarding claim 4, Lyon discloses the lenses of the lens array are substantially aligned with each corresponding laser of the laser array (FIG. 6).
Regarding claim 5, Lyon discloses the concave lens and the convex lens counterbalance alignment offsets with their corresponding lasers (“To compensate for this error, microlenses 94, comprising a polymer material, for example, are offset in the opposite transverse direction, relative to microlenses 76. The offset is chosen so as to correct the pointing error that would otherwise arise due to microlenses 76, so that the VCSEL beams will be directed by the microlens doublets along optical axes that are approximately normal to substrate 22,” [0050]).
Regarding claim 6, Lyon discloses the substrate includes gallium arsenide ([0035]).
Regarding claim 7, Lyon discloses the lasers of the laser array are vertical-cavity surface-emitting lasers ([0035]).
Regarding claim 8, Lyon discloses the lenses of the lens array are formed by grayscale lithography or etching (the limitation “by grayscale lithography or etching” is considered a product-by-process limitation which is not given patentable weight, see MPEP 2113 (I); nonetheless, Lyon discloses the microlenses 76 are formed by etching, [0030]).
Regarding claim 9, Lyon discloses electrical contacts (36/38, FIG. 1A, [0040]) positioned on the substrate to transmit electrical signals to drive the laser.
Regarding claim 10, Lyon discloses the substrate is flip chip mounted to another component (FIG. 1A).
Regarding claims 11-15 and 17-20, same rejections as applied to claims 1-3, 5, and 7 are maintained since claims 11-15 and 17-20 contain substantially the same limitations as claims 1-3, 5, and 7.
Regarding claim 16, Lyon discloses the positive optics and the negative optics diverge the optical signals from the lasers of the laser array at an angle greater than a natural divergence angle of the lasers of the laser array (FIGS. 2A-2B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LAI et al. (US PG Pub 2019/0115725 A1) discloses a VCSEL comprising a lens array including a plurality of concave portions and convex portions (13a/13b, FIGS. 5A-5b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828